    Case 6:20-cr-00016-H-BU Document 36 Filed 03/17/21              Page 1 of 1 PageID 87



                            TINITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                 SAN ANGELO DIVISION

UNITED STATES OF AMERICA,
     Plaintiff,

                                                            NO. 6:20-CR-016-01-H

JOSHUA PAUL COX (1),
     Defendant.


                  ORDER ACCEPTING REPORT AND RECOMMENDATION
                     OF TIIE UNITED STATES MAGISTRATE JI,'DGE
                            CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636(bxl), the undersigrred District Judge is ofthe opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is conect, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

          oateavarat (?,zozt


                                             J           SLEY   NDRIX
                                                     D STATES DISTRICT JUDGE
